Citation Nr: 1543960	
Decision Date: 10/14/15    Archive Date: 10/21/15

DOCKET NO.  12-35 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for status post contusion left foot fifth digit.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel



INTRODUCTION

The Veteran had service in the Army from November to December 1979, in the Navy from April to May 1987, as a member of the Army National Guard of Massachusetts from December 1989 to December 1990, and in the Army from October 2009 to November 2010.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Providence, Rhode Island.  

In May 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in July 2015 when it was remanded for further development.  In a September 2015 rating decision, the Appeals Management Center (AMC) granted service connection for a right ankle sprain, bilateral hearing loss disability, and a jammed middle finger disability.  Thus, those issues, which had been remanded in July 2015, are no longer for appellate consideration.  In the September 2015 rating decision, the AMC also granted an evaluation of 10 percent disabling for the Veteran's left 5th digit disability, effective from November 2010.

The issue of entitlement to service connection for a left ankle disability has been raised by the record in a statement to the Board at the May 2015 hearing (See Board hearing transcript, page 16.) but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The claims file includes an August 2015 VA examination report for the foot which notes that the Veteran reported that he cannot tolerate any weightbearing activity for more than 15 minutes.  The Veteran testified at the 2015 Board hearing that he has pain in the toe which extends to the ankle.  The Board finds that additional examination findings are necessary to adequately evaluate the Veteran's left foot 5th digit. 

The clinical records reflect that the Veteran has a nonservice-connected left ankle disability.  An August 2015 VA examination report for the Veteran's ankles reflects that he has pain and limited range of motion of the left ankle.  It was also noted that it was tender to palpation.  It was noted that he ambulates with mild antalgia.  

Notably, a March 2015 VA podiatry note reflects that the Veteran had to be out of work due to an ankle injury.  An April 2015 VA record reflects that the Veteran has a remote tear of the anterior talofibular ligament and a remote fracture nonunion of the anterior distal fibula.  The record also reflects that the Veteran has a Tailors Bunion. VA clinical records also reflect diagnoses of hallux valgus and pes cavus.

The Board is unsure if the Veteran's complaints of weightbearing and pain which extends to the ankle are related to his service-connected left toe disability, his service-connected left lower extremity neuritis, or to another foot disability.  Thus, a VA examination report which differentiates, to the extent reasonably possible, the Veteran's service-connected toe disability symptoms from his nonservice-connected disability symptoms, is warranted. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an examination of his left 5th digit of the foot.

The examiner must differentiate, to the extent reasonably possible, the Veteran's service-connected toe disability symptoms from symptoms due to his nonservice-connected left ankle and foot disabilities, and from his service-connected left lower extremity neuritis.

The examiner must discuss if the Veteran's complaints of weightbearing and pain through the foot to the ankle are likely due to his service-connected toe disability or to another etiology (e.g. hallux valgus, pes cavus, ankle disability, neuritis).

The examiner must discuss whether it is as likely as not that the Veteran's Tailors bunion is due to his service-connected toe disability, and if so, its functional impact. 

2.  Following completion of the above, readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






